Determination of respondent Police Commissioner dated April 9, 1999, suspending petitioner from the Police Department for 30 days without pay, time and benefits, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Braun, J.], entered November 15, 1999), dismissed, without costs.
Substantial evidence, namely, the testimony of the complainant, her aunt, sister and a family friend, supports the findings that petitioner used excessive force and racial epithets in apprehending a suspected car thief who turned out to be the 10-year-old complainant. No basis exists to disturb respondent’s findings of credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). The 30-day suspension does not shock our sense of fairness and is a minimal penalty in light of the conduct. Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.